Title: Notes on Sir William Scott, 1 November 1799
From: Jefferson, Thomas
To: 


1799. Nov. 1. see Aurora of this date. Sir Wm. Scott judge of the British high court of Admiralty in the case of the Swedish captures. his philippic against Philosophy & Philanthropy, the love of science & the love of man; for attempts to diminish the miseries of war at sea, as is already done by civilized nations at land, by permitting unarmed persons to pursue their ordinary occupations, and confining acts of war to those in arms only.
